 



Exhibit 10.32
ALLONGE TO
PROMISSORY NOTE
DATED AUGUST 10, 2004
     This Allonge (the “Allonge”) executed the 6th day of February, 2008
attached to and forming a part of a Promissory Note, dated August 10, 2004
(collectively, the “Note”), made by Ecology Coatings, Inc., a Nevada corporation
(the “Payor”), payable to the order of Douglas Stromback (the “Payee”), in the
original principal amount set forth on Exhibit A, which represents the total
advances that the Payee has made to the Payor under the Note.
     1. The First Paragraph of the Note is hereby amended and restated in its
entirety as follows:
FOR VALUE RECEIVED, the undersigned, Ecology Coatings, Inc., a Nevada
corporation promises to pay to Douglas Stromback (together with his successors
and assigns, referred to as the “Payee”), in the manner and at the place
provided in this Note the principal amount set forth on Exhibit A, which is the
total of the various advances (the “Advances”) that the Payee has made to the
Payor under this Note. The outstanding principal balance of this Note shall be
payable on December 31, 2008 (the “Maturity Date”)
     2. In all other respects, the Note is confirmed, ratified and approved and,
as amended by this Allonge, shall continue in full force and effect.
     IN WITNESS WHEREOF, the Payor and Payee have caused this Allonge to be
executed as of the 6th day of February, 2008

            ECOLOGY COATINGS, INC.
      By:           F. Thomas Krotine      Its:  President        Accepted and
agreed to:

DOUGLAS STROMBACK
      By:           Douglas Stromback           

1



--------------------------------------------------------------------------------



 



         

Exhibit A
Schedule of Advances
(Updated through September 30, 2006)
Date Amount of Advance

          Date   Amount
August 10, 2004
  $ 20,000    
September 24, 2004
    15,000    
October 22, 2004
    5,000    
December 28, 2004
    15,000    
January 25, 2005
    5,000    
February 28, 2005
    15,000    
March 2, 2005
    15,015    
March 3, 2005
    6,015    
March 31, 2005
    15,000    
April 19, 2005
    3,970    
May 6, 2005
    60,000    
August 29, 2005
    25,000  

 

*Effective as of March 1, 2005 Payee converted $27,500 principal amount into 250
shares of Common Stock of Payor and assigned $11,000 of this principal amount of
this Note to Richard D. Stromback.

2